In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1236V
                                      Filed: July 12, 2021
                                        UNPUBLISHED


    FERNANDA DOXZON,                                             Special Master Horner
                         Petitioner,
    v.                                                           Petitioner’s Motion for Decision
                                                                 Dismissing Petition; Influenza
    SECRETARY OF HEALTH AND                                      (flu) vaccine; Guillain-Barre
    HUMAN SERVICES,                                              Syndrome (GBS); Neuromyelitis
                                                                 Optica (NMO); Significant
                        Respondent.                              Aggravation


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

       On August 19, 2019, petitioner filed a claim under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that she suffered Guillain-
Barre Syndrome (“GBS”), significant aggravation of her Neuromyelitis Optica (“NMO”),
and neurological injuries as a result of her October 28, 2016 influenza (“flu”)
vaccination. (ECF No. 1.) On July 15, 2020, respondent filed his Rule 4 report,
recommending against compensation. (ECF No. 17.)

       On July 7, 2021, petitioner filed a Motion for a Decision Dismissing her Petition.
(ECF No. 30.) Petitioner indicated that “[p]etitioner is unable to retain an expert in order
to support causation-in-fact, and will therefore be unable to prove that [she] is entitled to
compensation in the Vaccine Program,” and that “to proceed further would be
unreasonable and would waste the resources of the Court, the respondent and Vaccine
Program.” (Id. at 1.) Petitioner further stated that “[p]etitioner understands that a

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
decision by the Special Master dismissing [her] petition will result in a judgment against
[him]. [Petitioner] has been advised that such a judgment will end all of his rights in the
Vaccine Program. Petitioner understands that she may apply for costs once his case is
dismissed and judgment is entered against her.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury
Table – corresponding to a covered vaccine, or (2) that she suffered an injury that was
actually caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy the
burden of proving causation in fact, petitioner must show by preponderant evidence: “(1)
a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). To demonstrate a significant aggravation of a preexisting condition, petitioner
must additionally demonstrate aggravation by showing: (1) her condition prior to the
administration of the vaccine, (2) her current condition, and (3) whether her current
condition constitutes a “significant aggravation” of the condition prior to the vaccination.
See Loving v. Sec’y of Health & Human Servs., 86 Fed. Cl. 135, 144 (Fed. Cl. 2009).
The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from ruling for
petitioner based solely on her allegations unsubstantiated by medical records or
medical opinion.

        Petitioner’s medical records do not support her allegations by a preponderance
of the evidence and she did not file a medical opinion from an expert in support of her
allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Dismissing Petition and DISMISSES this petition for failure to establish a prima facie
case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision. 2


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master


2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2